 Exhibit 10.7

 

THIRD AMENDED AND RESTATED SUBORDINATION AGREEMENT dated as of February 24, 2014
made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the "Company") and
each direct and indirect Subsidiary of the Company (each, together with the
Company, a "Credit Party"), with and in favor of JPMORGAN CHASE BANK, N.A. as
agent (in such capacity, the "Administrative Agent") for the Lenders (as defined
in the Credit Agreement referred to below).

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 25, 2008 (as amended, supplemented, or modified from time
to time, the "Credit Agreement") among Kinro, Inc., an Ohio corporation
("Kinro"), and Lippert Components, Inc., a Delaware corporation ("Lippert"), as
Borrowers (Kinro having since been merged into Lippert, with Lippert as the
surviving corporation) (Lippert, the "Borrower"), the financial institutions
party thereto as lenders (the "Lenders") and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity the "Administrative Agent"). Terms used
herein as defined terms and not otherwise defined herein shall have the meanings
given thereto in the Credit Agreement. Reference is further made to the Second
Amended and Restated Subordination Agreement dated as of November 25, 2008
between the Credit Parties and the Administrative Agent (as thereafter amended
and supplemented from time to time, the "Restated Subordination Agreement"),
which instrument the parties agree is being amended and restated hereby in its
entirety.

 

The Lenders have agreed to make Loans to the Borrower upon the terms and subject
to the conditions specified in the Credit Agreement. The Borrower is a direct
Subsidiary of the Company. The Credit Parties may make loans and advances to
other Credit Parties upon the terms and conditions thereto contained in the
Credit Agreement, including, without limitation, the subordination of such
obligations to the obligations of the Credit Parties under the Loan Documents.
The obligations of the Lenders to make Loans are conditioned on, among other
things, the execution and delivery by each Credit Party of a Subordination
Agreement in the form hereof.

 

The Lenders or either of them may also extend to the Borrower from time to time
"Banking Services". "Banking Services" shall mean each and any of the following
bank services provided or which may be provided to the Borrower by any Lender or
any of its Affiliates: (a) credit cards for commercial customers (including,
without limitation, "commercial credit cards" and purchasing cards), (b) stored
value cards, (c) merchant processing services, (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) and (e) swaps or other hedging agreements or arrangements (including,
but not limited to Hedging Agreements). "Banking Services Obligations" shall
mean any and all obligations of the Borrower, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services, to the extent such obligations are not
obligations covered by the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.01.     Definitions; Terms. References to this "Agreement" shall be to
this Third Amended and Restated Subordination Agreement as amended,
supplemented, or otherwise modified from time to time. The term "Senior
Obligations" shall mean, collectively, the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans when and as
due, whether at maturity, by acceleration, upon one or more dates on which
repayment or prepayment is required, or otherwise, (ii) each payment required to
be made by the Borrower under the Credit Agreement in respect of a Letter of
Credit when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (x) of the Borrower to one or more of
the Secured Parties under the Credit Agreement, (y) of the Guarantors under the
Guarantee Agreements, (z) of the Borrower and of the other Credit Parties under
any other Loan Documents to which the Borrower or such other Credit Parties are
or are to be parties, (aa) of the Borrower to any Lender as an Interest Rate
Protection Merchant under or in respect of any Interest Rate Hedging Agreement
now or hereafter in effect, and (bb) the due and punctual payment and
performance of any Banking Services Obligations now existing or hereafter
arising. The term "Subordinated Debt" shall mean any and all Indebtedness,
obligations and liabilities that is or was at any time owed by any Credit Party
to any other Credit Party (including all interest accrued or to accrue thereon
up to the date of such full payment thereof) of every kind and nature
whatsoever, whether represented by negotiable instruments or other writings,
whether direct or indirect, absolute or contingent, due or not due, secured or
unsecured, original, renewed, modified or extended, now in existence or
hereafter incurred, originally contracted with the Credit Party or with another
Person, and whether contracted alone or jointly and/or severally with another or
others.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.01.     Subordination. Each Credit Party hereby agrees (and reaffirms
and continues it agreement under the Restated Subordination Agreement) that all
claims and demands, and all interest accrued or that may hereafter accrue
thereon, in respect of any Subordinated Debt are subject and subordinate to the
prior indefeasible payment and satisfaction in full in cash of all Senior
Obligations. In furtherance of and not in limitation of the foregoing:

 

(i)      no payment or prepayment of any principal or interest on account of,
and no repurchase, redemption or other retirement (whether at the option of the
holder or otherwise) of Subordinated Debt shall be made, if at the time of such
payment, prepayment, repurchase, redemption or retirement or immediately after
giving effect thereto there shall exist a Default or Event of Default;

 

(ii)      in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Credit Party or to its creditors, as such,
or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of any Credit Party, whether or not
involving insolvency or bankruptcy, then the holders of Senior Obligations shall
be entitled to receive final, indefeasible payment in full in cash of all Senior
Obligations (including interest thereon accruing after the commencement of any
such proceedings, whether or not allowed or allowable as a claim in such
proceedings) (and the LC Exposure shall have been reduced to zero, the Revolving
Credit Commitments shall have terminated and there shall be no outstanding
Banking Services Obligations), before the holders of the Subordinated Debt
(including any other Credit Party) shall be entitled to receive any payment or
other distribution on account of the Subordinated Debt, and to that end the
holders of Senior Obligations shall be entitled to receive distributions of any
kind or character, whether in cash or property or securities, which may be
payable or deliverable in any such proceedings in respect of the Subordinated
Debt;

 

(iii)      in the event that any Subordinated Debt is declared due and payable
before its expressed maturity because of the occurrence of an event of default
(under circumstances when the provisions of the foregoing paragraphs (i) or (ii)
are not applicable), the holders of the Senior Obligations outstanding at the
time such Subordinated Debt so becomes due and payable because of such
occurrence of such an event of default shall be entitled to receive final,
indefeasible payment in full in cash of all Senior Obligations (and the LC
Exposure shall have been reduced to zero, the Revolving Credit Commitments shall
have terminated and there shall be no outstanding Banking Services Obligations)
before the holders of the Subordinated Debt (including any Credit Party) are
entitled to receive any payment or other distribution on account of the
Subordinated Debt;

 

(iv)      in the event that, notwithstanding the occurrence of any of the events
described in paragraphs (i), (ii) and (iii), any such payment or distribution of
assets of any Credit Party of any kind or character, whether in cash, property
or securities, shall be received by the holders of Subordinated Debt (including
any Credit Party) before all Senior Obligations are finally and indefeasibly
paid in full in cash (and the LC Exposure shall have been reduced to zero, the
Revolving Credit Commitments shall have terminated and there shall be no
outstanding Banking Services Obligations) such payment or distribution shall be
held in trust for the benefit of, and shall be promptly paid over or delivered
to the holders of such Senior Obligations or their representative or
representatives, including the Administrative Agent, or as their respective
interests may appear, for application to the payment of all Senior Obligations
remaining unpaid to the extent necessary to pay such Senior Obligations in full
in cash, in accordance with the terms thereof, after giving effect to any
concurrent payment or distribution to the holders of such Senior Obligations;

 

 
2

--------------------------------------------------------------------------------

 

 

(v)      no holder of Senior Obligations shall be prejudiced in its right to
enforce subordination of the Subordinated Debt by any act or failure to act on
the part of any Credit Party; and

 

(vi)     no payment on any Subordinated Debt shall be made to or for the benefit
of any holders of the Prudential Notes or any other Prudential Debt unless
concurrently therewith payment shall be made in respect thereof on the Senior
Obligations to the Administrative Agent for the benefit of the Lenders on a pari
passu basis (disregarding for such purposes the Banking Services Obligations,
which shall rank behind all such other obligations for the purposes hereof); nor
shall assignment or other transfer of any instrument evidencing any Subordinated
Debt be made to or for the benefit of the holders of the Prudential Notes or any
other Prudential Debt unless the Administrative Agent (or the Collateral Agent,
as appropriate) shall concurrently therewith receive an assignment or transfer
of equal priority on a pari passu basis (disregarding for such purposes the
Banking Services Obligations, which shall rank behind all such other obligations
for the purposes hereof).

 

Section 2.02.     No Payment or Security. Each Credit Party agrees not to make
payment (except if permitted under Section 2.01 hereof) of, or give any security
for, or grant any Lien on its property or assets in respect of, any Subordinated
Debt.

 

Section 2.03.     Waiver; No Limitations. (a) Each Credit Party waives any and
all notice of the acceptance of the subordination hereunder and of the creation
or accrual of any of the Senior Obligations or of any renewals, extensions,
increases, or other modifications thereof from time to time, or of the reliance
of any Lender or any other Secured Party upon this Agreement.

 

(b) Nothing contained herein shall constitute or be deemed to be a waiver or to
limit any rights in any insolvency proceeding or under applicable law of any
Lender or any other Secured Party as a creditor of any Credit Party, including
in respect of any claim that any payment in respect of Subordinated Debt,
whether or not permitted under Section 2.01 hereof, is a preferential transfer
or otherwise should be set aside or recovered for the benefit of creditors of
any Credit Party.

 

Section 2.04.     No Impairment of Subordination. Each holder of Subordinated
Debt hereby consents that the liability of each Credit Party or of any other
party for or upon the Senior Obligations may, from time to time, in whole or in
part, be renewed, increased, extended, or modified, in any and all respects, or
accelerated, compromised, settled or released, and that any collateral security
and Liens for the Senior Obligations, or any guarantee or other accommodation in
respect thereof may, from time to time, in whole or in part, be exchanged, sold,
released or surrendered by the Administrative Agent, the Collateral Agent, the
Issuing Bank, or any Lender, as it may deem advisable, or that any security
interest may be unperfected, and that the financial condition, legal status,
corporate structure or identity, entity classification, affiliation, or any
other characteristic affecting any Credit Party, or affecting any Senior
Obligation, may change in any respect whatsoever, and any other fact or
circumstance may occur that would, but for this specific provision to the
contrary, relieve such holder of Subordinated Debt from the provisions of this
Agreement, all without impairing the subordination contained in this Agreement
and without any notice to or assent from such holder of Subordinated Debt.

 

Section 2.05.     Proof of Claim; Past Default. (a) Each holder of Subordinated
Debt hereby irrevocably authorizes the Administrative Agent, and irrevocably
constitutes and appoints it as its attorney in fact with full power (coupled
with an interest, and with power of substitution) for the benefit of the
Lenders, in the name, place and stead of such holder of Subordinated Debt and
whether or not a default exists with respect to the Subordinated Debt, to file
proofs of claim for the full amount of the Subordinated Debt held by it against
any obligor in respect thereof or such obligor's property in any statutory or
non-statutory proceeding affecting such obligor or the Subordinated Debt or any
other proceeding and to vote the full amount of the Subordinated Debt (i) for or
against any proposal or resolution; (ii) for a trustee or trustees or for a
committee of creditors; or (iii) for the acceptance or rejection of any proposed
arrangement, plan of reorganization, composition, settlement or extension and in
connection with any such proceeding.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     After the occurrence and during the continuation of a Default or Event
of Default or any event described in Sections 2.01(ii) or (iii), should any
payment or distribution or collateral security or proceeds of any collateral
security be received or collected by the holder of any Subordinated Debt for or
on account of any Subordinated Debt, prior to the time that all Senior
Obligations have been fully, finally, and indefeasibly paid in cash (and the LC
Exposure reduced to zero, the Revolving Credit Commitments terminated and there
shall be no outstanding Banking Services Obligations), such holder of
Subordinated Debt shall forthwith deliver the same to the Administrative Agent,
in precisely the form received (with the endorsement of such holder of
Subordinated Debt where necessary), for application on account of the Senior
Obligations (or, in the case of collateral security, delivery to the Collateral
Agent for such application thereby) and such holder of Subordinated Debt agrees
that, until so delivered, the same shall be deemed received by such holder of
Subordinated Debt as trustee for the Secured Parties in trust for the Secured
Parties; and in the event of the failure of such holder of Subordinated Debt to
endorse any instrument for the payment of money so received payable to its
order, the Administrative Agent or any officer or employee thereof is hereby
irrevocably constituted and appointed attorney in fact for such holder of
Subordinated Debt, with full power (coupled with an interest and with full power
of substitution) to make any such endorsement. In the event that such holder of
Subordinated Debt fails to make such delivery, such holder of Subordinated Debt
agrees to immediately pay to the Administrative Agent for the ratable benefit of
the Lenders an amount equivalent to any such payment or the value of such
security received.

 

(c)     No holder of Subordinated Debt will take or omit to take any action or
assert any claim with respect to the Subordinated Debt or otherwise which is
inconsistent with the provisions of this Agreement. Without limiting the
foregoing, no holder of Subordinated Debt will assert, collect or enforce the
Subordinated Debt or any part thereof or take any action to foreclose or realize
upon the Subordinated Debt or any part thereof or enforce any of the documents,
instruments or agreements evidencing the same except (a) in each such case as
necessary, so long as no Default or Event of Default has occurred and is then
continuing under the Credit Agreement or would occur after giving effect
thereto, to collect any sums expressly permitted to be paid pursuant to Section
2.01(i), to the extent (but only to such extent) that the commencement of a
legal action may be required to toll the running of any applicable statute of
limitation. Until the Senior Obligations have been finally paid in full in cash,
no holder of Subordinated Debt shall have any right of subrogation,
reimbursement, restitution, contribution or indemnity whatsoever from any assets
of any Credit Party or any guarantor of or provider of collateral security for
the Senior Obligations. Each holder of subordinated Debt further waives any and
all rights with respect to marshalling.

 

Section 2.06.     No Transfer. Each Credit Party represents and warrants to the
Secured Parties that such Credit Party has not (except for the benefit of the
Secured Parties) granted any security interest in or made any other transfer or
assignment of any Subordinated Debt (except to (x) the Collateral Agent, in each
case for the ratable benefit of the Secured Parties and (y) concurrently
herewith, and on a pari passu basis (disregarding for the purposes of this
paragraph any Banking Services Obligations) to the holders of the Prudential
Notes or any other Prudential Debt or to the Trustee for the benefit of the
holders of any Prudential Debt pursuant to the subordination agreement
contemplated by the Prudential Shelf Agreement) and agrees that such Credit
Party will not grant a security interest in, or Lien upon, any of its properties
or assets in respect of any Subordinated Debt (whether now outstanding or
hereafter arising) or make any other sale, transfer or assignment of any
Subordinated Debt (except to or as designated by the Administrative Agent). The
holders of the Subordinated Debt will not, at any time this Agreement is in
effect, modify any of the terms of any of the Subordinated Debt or any
documents, instruments or agreements evidencing the same.

 

Section 2.07.     Instruments. Each Credit Party represents and warrants to the
Secured Parties that as of the date hereof the Subordinated Debt is not
represented by any instruments or other writings. Each Credit Party agrees that
at no time hereafter will any part of the Subordinated Debt be represented by
any instruments or other writings, except such instruments or other writings, if
any, (i) that in each case bear a legend clearly referring to this Agreement and
setting forth that the obligations represented by such instruments or writings
are subject to the subordination hereunder, and (ii) true copies of which shall
have been delivered to the Administrative Agent promptly after execution
thereof. Subordinated Debt not evidenced by an instrument or document shall
nevertheless be deemed subordinated by virtue of this Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 2.08.     Statements of Account; Books and Records. Each holder of
Subordinated Debt further hereby agrees that it will render to the
Administrative Agent or any Lender upon demand, from time to time, a statement
of the account of each Credit Party with it. Each holder of Subordinated Debt
agrees that its respective books and records, and financial statements, will
appropriately show that the Subordinated Debt is subject to this Agreement.

 

Section 2.09.     Other Subordination Provisions. The subordination hereunder
shall be in addition to, and shall not limit or be limited by, any subordination
provisions contained in any Guarantee Agreement or other Loan Document.

 

Section 3.01.     Representation and Warranties. Each Credit Party represents
and warrants to the Secured Parties that all representations and warranties
relating to it in the Credit Agreement are true and correct.

 

Section 4.01.     Amendment; Waiver. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Credit Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent with the written consent of the Required Lenders.
Any such waiver, consent or approval shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in the same, similar or other circumstances. No waiver of any
breach or default of or by any Credit Party under this Agreement shall be deemed
a waiver of any other previous breach or default or any thereafter occurring.

 

Section 4.02.     Survival; Severability.

 

(a) All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, any other Loan
Document or any Banking Services document (i) shall be considered to have been
relied upon by the Lenders and shall survive the making by the Lenders of the
Loans, and the execution and delivery to the Lenders of any Notes evidencing
such Loans, regardless of any investigation made by the Administrative Agent,
the Collateral Agent, the Issuing Bank, or any Lender or on their behalf, and
(ii) shall continue in full force and effect as long as any of the Obligations
is outstanding and unpaid, the LC Exposure does not equal zero, the Revolving
Credit Commitments have not been terminated and there shall be no outstanding
Banking Services Obligations.

 

(b) Any provision of this Agreement that is illegal, invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without invalidating the
remaining provisions hereof or affecting the legality, validity or
enforceability of such provisions in any other jurisdiction. The parties hereto
agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

 

Section 4.03.     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Credit Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Credit Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement or
the other Loan Documents (and any such attempted assignment shall be void).

 

Section 4.04.     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 4.05.     Headings; Interpretation. The Article and Section headings in
this Agreement are for convenience only and shall not affect the construction
hereof. The rules of interpretation of Section 1.03 of the Credit Agreement
shall apply to this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

Section 4.06.     Notices. Notices, consents and other communications provided
for herein shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement. Communications
and notices to any Credit Party shall be given to it at its address set forth in
Schedule A hereto.

 

Section 4.07.     Counterparts; Additional Parties. (a) This Agreement may be
executed in separate counterparts (telecopy of any executed counterpart having
the same effect as manual delivery thereof), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
Agreement.

 

(b) The Company shall cause each Person that becomes a direct or indirect
subsidiary of the Company (if such a Person is not already a party to this
Agreement) to execute and deliver a supplement hereto in the form of Exhibit
4.07(b) hereto concurrent with such person's becoming a direct or indirect
Subsidiary of the Company. Upon execution and delivery after the date hereof by
the Administrative Agent and a Subsidiary of the Company of a supplement in the
form of Exhibit 4.07(b) hereto, such Subsidiary shall become a party hereto with
the same force and effect as if originally named herein. The execution and
delivery of such supplement shall not require the consent of any Credit Party.
The rights and obligations of each Credit Party and each other holder of
Subordinated Debt hereunder shall remain in full force and effect
notwithstanding the addition of, or the failure to add, any Person as a party
hereto, in each case whether or not required under the Credit Agreement.

 

Section 4.08.     Jurisdiction; Consent to Service of Process.

 

(a) Each Credit Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, any other Loan Document or any Banking Services document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Issuing Bank, or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement, any other Loan Document or any Banking Services document against any
Credit Party or its properties in the courts of any jurisdiction.

 

(b) Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.06. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 4.09. WAIVER OF JURY TRIAL; WAIVER OF SPECIAL DAMAGES. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
BANKING SERVICES DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 
6

--------------------------------------------------------------------------------

 

 

EACH CREDIT PARTY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER OR ISSUING BANK IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY
BANKING SERVICE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

Section 4.10. Termination of Subordination. This Agreement shall continue in
full force and effect, and the obligations and agreements of the Credit Parties
hereunder shall continue to be fully operative, until all of the Senior
Obligations shall have been paid and satisfied in full in cash and such full
payment and satisfaction shall be final and not avoidable, the LC Exposure shall
have been reduced to zero, and the Revolving Commitments shall have terminated
and there shall be no outstanding Banking Services Obligations. To the extent
that the Lenders or any guarantor of or provider of collateral for the Senior
Obligations makes any payment on the Senior Obligations that is subsequently
invalidated, declared to be fraudulent or preferential or set aside or is
required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a "Voided
Payment"), then to the extent of such Voided Payment, that portion of the Senior
Obligations that had been previously satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided Payment had
never been made. In the event that a Voided Payment is recovered from any
Lender, an Event of Default shall be deemed to have existed and to be continuing
under the Credit Agreement from the date of such Lender's initial receipt of
such Voided Payment until the full amount of such Voided Payment is restored to
such Lender. During any continuance of any such Event of Default, this Agreement
shall be in full force and effect with respect to the Subordinated Debt. To the
extent that any holder of Subordinated Debt has received any payments with
respect to the Subordinated Debt subsequent to the date of such Lender's initial
receipt of such Voided Payment and such payments have not been invalidated,
declared to be fraudulent or preferential or set aside or required to be repaid
to a trustee, receiver, or any other party under any bankruptcy act, state or
federal law, common law or equitable cause of action, such holder of
Subordinated Debt shall be obligated and hereby agrees that any such payment so
made or received shall be deemed to have been received in trust for the benefit
of the Lender, and such holder of Subordinated Debt hereby agrees to pay to such
Lender upon demand, the full amount so received by such holder of Subordinated
Debt during such period of time to the extent necessary fully to restore to such
Lender the amount of such Voided Payment. Upon the payment and satisfaction in
full in cash of all of the Senior Obligations, the LC Exposure shall have been
reduced to zero, the termination of the Revolving Commitments and there shall be
no outstanding Banking Services Obligations, which payment shall be final and
not avoidable, this Agreement will automatically terminate without any
additional action by any party hereto.

 

 
7

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Subordination Agreement to be duly executed and delivered by their
respective officers or representatives as of the day and year first above
written.

 

 



 

DREW INDUSTRIES INCORPORATED

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 



  

 





 

LIPPERT COMPONENTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

Vice President

 



 

 



 

KINRO TEXAS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 



 









 



 





KM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 



 

 



 

KM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 



 














 

LIPPERT COMPONENTS MANUFACTURING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 







 



 
8

--------------------------------------------------------------------------------

 



 





 

LCM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 





 















 

LCM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 






 













 

LCM REALTY III, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 






 













 

LCM REALTY IV, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 





 







 













 

LCM REALTY V, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 






 















 

LCM REALTY VI, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 





 





 







 

LCM REALTY VII, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 















 

 
9

--------------------------------------------------------------------------------

 

 





 

ZIEMAN MANUFACTURING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 















 

 





 

LIPPERT COMPONENTS INTERNATIONAL SALES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 















 

 





 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

 

 

 

 

Title: 

 

 















 

  

10